Citation Nr: 0301306	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  02-02 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim to establish entitlement to Department of 
Veterans Affairs (VA) benefits.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2000 rating determination of 
the Manila VA Regional Office (RO).  



FINDINGS OF FACT

1.  The RO denied entitlement to VA benefits in February 
1994.  The appellant was notified of this decision and did 
not appeal.  

2.  Evidence submitted since the RO's previous denial of 
entitlement to VA benefits does not bear directly or 
substantially upon the issue at hand and is duplicative or 
cumulative in nature.


CONCLUSION OF LAW

The February 1994 determination denying the claim to 
establish entitlement to VA benefits is final.  New and 
material evidence sufficient to reopen the claim has not 
been received.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate 
the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not 
well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002)  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the May 2000 and July 
2001 determinations and the January 2002 SOC informed the 
appellant of the information and evidence needed to 
substantiate this claim.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the 
appellant, and the appellant was informed in various 
letters what records the RO was requesting and he was 
asked to assist in obtaining the evidence.  VA has met all 
VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant 
in this case. Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the appellant, the Board 
finds that the appellant has not been prejudiced by the 
Board's consideration of the merits of his claim, as set 
forth below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond 
and, if not, whether he has been prejudiced thereby].  For 
the reasons previously set forth, the Board believes that 
the appellant has been given ample process to provide 
evidence and argument in support of his claim.  In short, 
the Board finds that the appellant has been given adequate 
notice of the need to submit evidence and argument and 
that he is not prejudiced by this decision.

As to the issue of whether new and material evidence has 
been submitted to reopen the claim to establish 
entitlement to VA benefits, the Board notes that new 
regulations have recently been placed into effect with 
respect to determinations as to whether new and material 
evidence has been submitted to reopen a claim for service 
connection.  These regulations apply to claims filed 
subsequent to August 29, 2001.  As this claim was received 
prior to this time, it is governed by the laws and 
regulations addressed below.

When a claim to reopen is presented under section 5108, 
the Secretary must first determine whether the evidence 
presented or secured since the last final disallowance of 
the claim is new and material.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The term "veteran" refers to a person who served in the 
active military, naval or air service and who was 
discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d) (2001).  Service in the 
Regular Philippine Scouts, specified service as a 
Philippine Scout in the Regular Army or in the 
Commonwealth Army of the Philippines, and certain 
guerrilla service is included for certain benefits.  
38 C.F.R. § 3.8 (2001).

For the purpose of establishing entitlement to VA 
benefits, the VA may accept evidence of service submitted 
by a claimant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate United States service department under the 
following conditions: (1) the evidence is a document 
issued by the United States service department; (2) the 
document contains needed information as to length, time 
and character of service; and, (3) in the opinion of the 
VA the document is genuine and the information contained 
in it is accurate.  38 C.F.R. § 3.203(a).

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which 
VA believes to be authentic and accurate, or service 
department verification, that a particular individual 
served in the U.S. Armed Forces." Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Also, the Board notes that 
"[s]ervice department findings are binding on the VA for 
purposes of establishing service in the U.S. Armed 
Forces."  Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993).

At the time of its February 1994 denial, the RO had before 
it a document entitled "Commonwealth of the Philippines, 
Philippine Army"; a document entitled "General 
Headquarters, Armed Forces of the Philippines", dated 
February 24, 1993; and a document entitled "Affidavit For 
Philippine Army Personnel", dated December 19, 1945.

Also of record was a response to a request for information 
as to verification of service from the Army Reserve 
Personnel Center-(ARPERCEN), dated November 17, 1992, 
which indicated that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the Service of the Armed Forces.  
In a December 1993 response to a request for 
reverification for military service, the ARPERCEN 
indicated that the evidence submitted was insufficient to 
warrant a change in the prior certification.  

The RO denied entitlement to eligibility for VA benefits 
on the basis of there being negative service 
certification.  The appellant was notified of this 
decision that same month and did not appeal.  Thus, the 
decision became final.  

Evidence received subsequent to February 1994 
determination includes a PA AGO Form 23, Affidavit of 
Philippine Army Personnel, dated August 20, 1945; a 
document entitled "General Headquarters of the Armed 
Forces of the Philippines, Office of the Adjutant 
General", dated August 30, 2001; a copy of the document 
entitled "Affidavit for Philippine Army Personnel" dated 
December 19, 1945; and a copy of the document entitled 
"Commonwealth of the Philippines, Philippine Army".

The appellant has not submitted evidence to warrant the 
reopening of his claim of  entitlement to eligibility for 
VA benefits.  

The copies of the documents entitled "Affidavit for 
Philippine Army Personnel" dated December 19, 1945, and 
the document entitled "Commonwealth of the Philippines, 
Philippine Army" were of record at the time of the 
previous denial.  The document entitled "General 
Headquarters of the Armed Forces of the Philippines, 
Office of the Adjutant General", dated August 30, 2001, 
contains the exact same information that was on the 
document entitled "General Headquarters, Armed Forces of 
the Philippines", dated February 24, 1993, which was of 
record at the time of the previous denial.   It contains 
no new information.  

As to the document dated August 20, 1945, and entitled 
"General Headquarters of the Armed Forces of the 
Philippines, Office of the Adjutant General", the Board 
notes that this document is similar to the document dated 
in December 1945, which was signed by the appellant and 
verified by a Captain in the U.S. Army.  The December 1945 
document was of record at the time of the previous denial.  
The critical information of the veteran's name and service 
number are the same.  The fact that the veteran has 
changed his birthday, from 1916 to 1917 and now to 1918 is 
not new or material when the other critical information 
has remained the same.  

The service department's findings as to service are 
binding on VA for the purposes of establishing service in 
the U.S. Armed Forces, Philippine Commonwealth Army, or 
Philippine guerrillas in the service of the U.S. Armed 
Forces.  Duro, 2 Vet. App. at 532.  Accordingly, because 
he did not have recognized service, the appellant does not 
qualify for VA benefits.  There has been no evidence 
submitted since the February 1994 decision to refute these 
findings.  

In sum, there has been no evidence submitted since the 
prior final RO decision that is new and material.


ORDER

The petition to reopen a claim for entitlement to VA 
benefits is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

